DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al (US 2008/0116187) in view of Fuji (US 6,590,760) and Lin et al (US 2007/0257022).
Sugimoto shows the structure claimed including a ceramic member (11), a mesh electrode (12), a conductive connecting member (15) in contact with the mesh electrode and exposed which is then connected with an external current carrying member (13) joined to a surface of the connection member (15), the mesh electrode having a mesh opening wherein the mesh opening is filled with a sintered conductor (17) as the sintered conductor is placed over the mesh opening wherein the sintered conductor is a body of a mixture containing a conductive material and a ceramic raw material. Also, see para 0031, 0038, 0074 and 0079. But, Sugimoto does not explicitly show the conductive material of the sintered conductor is a conductive powder. 
Fuji shows it is known to form a sintered conductor (15) having a metal powder that is provided to a ceramic base which is known to form a sintered composite body.  
Lin shows it is known to form a sintered conductor (30) having a body of a mixture of a conductive material (e.g.,  molybdenum or tungsten) with a ceramic material (e.g., aluminum nitride) wherein such composite material is known to withstand thermal stress and prevent cracks in a ceramic member (12). 
In view of Fuji and Lin, it would have been obvious to one of ordinary skill in the art to adapt Sugimoto with the sintered conductor that is a mixture of a conductive powder and a ceramic raw material forming a sintered composite body as known in the art wherein such conductor would predictably provide a good electric conductivity while being able to withstand thermal stress due to high heating temperatures. 
With respect to claim 2, Sugimoto shows the mesh electrode is a FR high frequency electrode wherein a high voltage/power can be applied. Also, see para 0028.
With respect to claim 4, Sugimoto shows the mesh electrode made of molybdenum with the conductive powder including tungsten, and as Fuji shows the metals such as tungsten or molybdenum are used interchangeably (column 6, lines 3-8) as well as taught in Lin, it would have been obvious to use the conductive powder that is the same material such as molybdenum as that of the Mo mesh electrode in Sugimoto. 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over a as applied to claims 1, 2 and 4 above, and further in view of Ushikoshi et al (US 5,995,357).
Sugimoto in view of Fuji and Lin shows the structure claimed including Fuji showing the conductive powder having a particle size of 1-100 um (column 10, lines 38-50) which overlaps with the recited range of 1-10 um, but Sugimoto does not explicitly show the mesh opening having a quadrilateral shape with a length of one side of . 3 to 1 mm. 
Ushikoshi shows a mesh electrode shown in a knitted fashion forming a quadrilateral shape as illustrated in Figure 3a, and Ushikoshi further teaches that there is no particular limitation posed on the mesh shape (also, see column 6, lines 35-42).  
In view of Ushikoshi, it would have been obvious to one of ordinary skill in the art to adapt Sugimoto, as modified by Fuji and Lin, with the mesh opening in the claimed shape or any other shape, lacking criticality, wherein the mesh electrode with its openings is arranged to adequately and predictably to serve as a high frequency rf electrode as known in the art.  
Claim(s) 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al (US 2008/0116187) in view of Fuji (US 6,590,760)
Sugimoto shows the method claimed including a step of disposing a mesh electrode (12) on a base of a ceramic body wherein a conductive connection member (17) having a conductive material placed thereon in a predetermined region of the mesh region, producing a multilayer body by overlaying a ceramic raw material that covers the mesh and the connection member wherein the multilayer is subjected to heating using fired hot pressing to integrate the base with the ceramic raw material wherein a terminal hole is provided to insert a current carrying member therein (also see para 0085-0091). But, Sugimoto does not show the conductive material is a conductive powder. 
Fuji shows it is known to form a sintered conductor (15) having a metal powder that is provided to a ceramic base which is known to form a sintered composite body.  
In view of Fuji, it would have been obvious to one of ordinary skill in the art to adapt Sugimoto with the conductor material that is provided in the form of a powder form that is well known in the art for forming a sintered composite body. 
With respect to claim 6, Sugimoto shows the mesh electrode is a FR high frequency electrode wherein a high voltage/power can be applied. Also, see para 0028.
With respect to claim 8, Sugimoto shows the mesh electrode made of molybdenum with the conductive powder including tungsten, and as Fuji shows the metals such as tungsten or molybdenum are used interchangeably (column 6, lines 3-8), it would have been obvious to use the conductive powder that is the same material such as molybdenum as that of the Mo mesh electrode in Sugimoto. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto in view of Fuji as applied to claims 5, 6 and 8 above, and further in view of Ushikoshi et al (US 5,995,357).
Sugimoto in view of Fuji shows the method claimed including Fuji showing the conductive powder having a particle size of 1-100 um (column 10, lines 38-50) which overlaps with the recited range of 1-10 um, but Sugimoto does not explicitly show the mesh opening having a quadrilateral shape with a length of one side of . 3 to 1 mm. 
Ushikoshi shows a mesh electrode shown in a knitted fashion forming a quadrilateral shape as illustrated in Figure 3a, and Ushikoshi further teaches that there is no particular limitation posed on the mesh shape (also, see column 6, lines 35-42).  
In view of Ushikoshi, it would have been obvious to one of ordinary skill in the art to adapt Sugimoto, as modified by Fuji, with the mesh opening in the claimed shape or any other shape, lacking criticality, wherein the mesh electrode with its openings is arranged to adequately and predictably to serve as a high frequency rf electrode as known in the art.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761